     Case 2:19-cv-02501-FMO-AS Document 41 Filed 05/27/20 Page 1 of 1 Page ID #:758




 1
 2
 3
 4
 5                                                                              JS-6
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    DR. STEWART LUCAS MURREY, an )             Case No.: 2:19-cv-02501-FMO(AS)
                                   )             Honorable Judge: Fernando M. Olguin
      individual,                  )
12                   Plaintiff,    )             Honorable Magistrate Judge: Alka Sagar
                                   )
13                                 )
      vs.                          )
14                                 )             ORDER ON STIPULATION [40]
                                   )             DISMISSAL OF ENTIRE ACTION
15    CITY OF LOS ANGELES, et al., )             PURSUANT TO FRCP 41(a)1
                                   )
16                                 )
                     Defendants.   )
17                                 )
                                   )
18
19
20            Good cause having been show, and pursuant to Rule 41(a)(1) of the Federal Rules
21    of Civil Procedure, the Court hereby orders the above-entitled action against Defendants
22    CITY OF LOS ANGELES, DESHON ANDREWS, CODY HALCHISHAK,
23    BRITTANY ROYER, ROBYN SALAZAR, SCOTTY STEVENS and KERRY
24    YOUNG dismissed in its entirety, with prejudice. Each party to bear their own costs and
25    fees.
26
27    DATED: May 27, 2020                   ______________/s/_______________________
                                            HONORABLE FERNANDO M. OLGUIN
28                                          UNITED STATES DISTRICT JUDGE

                                                  1
